(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                          COLLINS v. VIRGINIA

        CERTIORARI TO THE SUPREME COURT OF VIRGINIA

     No. 16–1027. Argued January 9, 2018—Decided May 29, 2018
During the investigation of two traffic incidents involving an orange
 and black motorcycle with an extended frame, Officer David Rhodes
 learned that the motorcycle likely was stolen and in the possession of
 petitioner Ryan Collins. Officer Rhodes discovered photographs on
 Collins’ Facebook profile of an orange and black motorcycle parked in
 the driveway of a house, drove to the house, and parked on the street.
 From there, he could see what appeared to be the motorcycle under a
 white tarp parked in the same location as the motorcycle in the pho-
 tograph. Without a search warrant, Office Rhodes walked to the top
 of the driveway, removed the tarp, confirmed that the motorcycle was
 stolen by running the license plate and vehicle identification num-
 bers, took a photograph of the uncovered motorcycle, replaced the
 tarp, and returned to his car to wait for Collins. When Collins re-
 turned, Officer Rhodes arrested him. The trial court denied Collins’
 motion to suppress the evidence on the ground that Officer Rhodes
 violated the Fourth Amendment when he trespassed on the house’s
 curtilage to conduct a search, and Collins was convicted of receiving
 stolen property. The Virginia Court of Appeals affirmed. The State
 Supreme Court also affirmed, holding that the warrantless search
 was justified under the Fourth Amendment’s automobile exception.
Held: The automobile exception does not permit the warrantless entry
 of a home or its curtilage in order to search a vehicle therein. Pp. 3–
 14.
    (a) This case arises at the intersection of two components of the
 Court’s Fourth Amendment jurisprudence: the automobile exception
 to the warrant requirement and the protection extended to the curti-
 lage of a home. In announcing each of the automobile exception’s jus-
 tifications—i.e., the “ready mobility of the automobile” and “the per-
 vasive regulation of vehicles capable of traveling on the public
2                          COLLINS v. VIRGINIA

                                   Syllabus

    highways,” California v. Carney, 471 U.S. 386, 390, 392—the Court
    emphasized that the rationales applied only to automobiles and not
    to houses, and therefore supported their different treatment as a con-
    stitutional matter. When these justifications are present, officers
    may search an automobile without a warrant so long as they have
    probable cause. Curtilage—“the area ‘immediately surrounding and
    associated with the home’ ”—is considered “ ‘part of the home itself for
    Fourth Amendment purposes.’ ” Florida v. Jardines, 569 U.S. 1, 6.
    Thus, when an officer physically intrudes on the curtilage to gather
    evidence, a Fourth Amendment search has occurred and is presump-
    tively unreasonable absent a warrant. Pp. 3–6.
        (b) As an initial matter, the part of the driveway where Collins’ mo-
    torcycle was parked and subsequently searched is curtilage. When
    Officer Rhodes searched the motorcycle, it was parked inside a par-
    tially enclosed top portion of the driveway that abuts the house. Just
    like the front porch, side garden, or area “outside the front window,”
    that enclosure constitutes “an area adjacent to the home and ‘to
    which the activity of home life extends.’ ” Jardines, 569 U.S., at 6, 7.
        Because the scope of the automobile exception extends no further
    than the automobile itself, it did not justify Officer Rhodes’ invasion
    of the curtilage. Nothing in this Court’s case law suggests that the
    automobile exception gives an officer the right to enter a home or its
    curtilage to access a vehicle without a warrant. Such an expansion
    would both undervalue the core Fourth Amendment protection af-
    forded to the home and its curtilage and “ ‘untether’ ” the exception
    “ ‘from the justifications underlying’ ” it. Riley v. California, 573 U. S.
    ___, ___. This Court has similarly declined to expand the scope of
    other exceptions to the warrant requirement. Thus, just as an officer
    must have a lawful right of access to any contraband he discovers in
    plain view in order to seize it without a warrant—see Horton v. Cali-
    fornia, 496 U.S. 128, 136–137—and just as an officer must have a
    lawful right of access in order to arrest a person in his home—see
    Payton v. New York, 445 U.S. 573, 587–590—so, too, an officer must
    have a lawful right of access to a vehicle in order to search it pursu-
    ant to the automobile exception. To allow otherwise would unmoor
    the exception from its justifications, render hollow the core Fourth
    Amendment protection the Constitution extends to the house and its
    curtilage, and transform what was meant to be an exception into a
    tool with far broader application. Pp. 6–11.
        (c) Contrary to Virginia’s claim, the automobile exception is not a
    categorical one that permits the warrantless search of a vehicle any-
    time, anywhere, including in a home or curtilage. Scher v. United
    States, 305 U.S. 251; Pennsylvania v. Labron, 518 U.S. 938, distin-
    guished. Also unpersuasive is Virginia’s proposed bright line rule for
                      Cite as: 584 U. S. ____ (2018)                       3

                                 Syllabus

  an automobile exception that would not permit warrantless entry
  only of the house itself or another fixed structure, e.g., a garage, inside
  the curtilage. This Court has long been clear that curtilage is afford-
  ed constitutional protection, and creating a carveout for certain types
  of curtilage seems more likely to create confusion than does uniform
  application of the Court’s doctrine. Virginia’s rule also rests on a
  mistaken premise, for the ability to observe inside curtilage from a
  lawful vantage point is not the same as the right to enter curtilage
  without a warrant to search for information not otherwise accessible.
  Finally, Virginia’s rule automatically would grant constitutional
  rights to those persons with the financial means to afford residences
  with garages but deprive those persons without such resources of any
  individualized consideration as to whether the areas in which they
  store their vehicles qualify as curtilage. Pp. 11–14.
292 Va. 486, 790 S.E.2d 611, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, GINSBURG, BREYER, KAGAN, and GORSUCH,
JJ., joined. THOMAS, J., filed a concurring opinion. ALITO, J., filed a
dissenting opinion.
                        Cite as: 584 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–1027
                                   _________________


 RYAN AUSTIN COLLINS, PETITIONER v. VIRGINIA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       VIRGINIA

                                 [May 29, 2018] 


  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  This case presents the question whether the automobile
exception to the Fourth Amendment permits a police
officer, uninvited and without a warrant, to enter the
curtilage of a home in order to search a vehicle parked
therein. It does not.
                             I
   Officer Matthew McCall of the Albemarle County Police
Department in Virginia saw the driver of an orange and
black motorcycle with an extended frame commit a traffic
infraction. The driver eluded Officer McCall’s attempt to
stop the motorcycle. A few weeks later, Officer David
Rhodes of the same department saw an orange and black
motorcycle traveling well over the speed limit, but the
driver got away from him, too. The officers compared
notes and concluded that the two incidents involved the
same motorcyclist.
   Upon further investigation, the officers learned that the
motorcycle likely was stolen and in the possession of peti-
tioner Ryan Collins. After discovering photographs on
Collins’ Facebook profile that featured an orange and
black motorcycle parked at the top of the driveway of a
2                    COLLINS v. VIRGINIA

                      Opinion of the Court

house, Officer Rhodes tracked down the address of the
house, drove there, and parked on the street. It was later
established that Collins’ girlfriend lived in the house and
that Collins stayed there a few nights per week.1
  From his parked position on the street, Officer Rhodes
saw what appeared to be a motorcycle with an extended
frame covered with a white tarp, parked at the same angle
and in the same location on the driveway as in the Face-
book photograph. Officer Rhodes, who did not have a
warrant, exited his car and walked toward the house. He
stopped to take a photograph of the covered motorcycle
from the sidewalk, and then walked onto the residential
property and up to the top of the driveway to where the
motorcycle was parked. In order “to investigate further,”
App. 80, Officer Rhodes pulled off the tarp, revealing a
motorcycle that looked like the one from the speeding
incident. He then ran a search of the license plate and
vehicle identification numbers, which confirmed that the
motorcycle was stolen. After gathering this information,
Officer Rhodes took a photograph of the uncovered motor-
cycle, put the tarp back on, left the property, and returned
to his car to wait for Collins.
  Shortly thereafter, Collins returned home.          Officer
Rhodes walked up to the front door of the house and
knocked. Collins answered, agreed to speak with Officer
Rhodes, and admitted that the motorcycle was his and
that he had bought it without title. Officer Rhodes then
arrested Collins.
  Collins was indicted by a Virginia grand jury for receiv-
ing stolen property. He filed a pretrial motion to suppress
the evidence that Officer Rhodes had obtained as a result
of the warrantless search of the motorcycle. Collins ar-
gued that Officer Rhodes had trespassed on the curtilage
——————
  1 Virginia does not dispute that Collins has Fourth Amendment

standing. See Minnesota v. Olson, 495 U.S. 91, 96–100 (1990).
                  Cite as: 584 U. S. ____ (2018)             3

                      Opinion of the Court

of the house to conduct an investigation in violation of the
Fourth Amendment. The trial court denied the motion
and Collins was convicted.
   The Court of Appeals of Virginia affirmed. It assumed
that the motorcycle was parked in the curtilage of the
home and held that Officer Rhodes had probable cause to
believe that the motorcycle under the tarp was the same
motorcycle that had evaded him in the past. It further
concluded that Officer Rhodes’ actions were lawful under
the Fourth Amendment even absent a warrant because
“numerous exigencies justified both his entry onto the
property and his moving the tarp to view the motorcycle
and record its identification number.” 65 Va. App. 37, 46,
773 S.E.2d 618, 623 (2015).
   The Supreme Court of Virginia affirmed on different
reasoning. It explained that the case was most properly
resolved with reference to the Fourth Amendment’s auto-
mobile exception. 292 Va. 486, 496–501, 790 S.E.2d 611,
616–618 (2016). Under that framework, it held that
Officer Rhodes had probable cause to believe that the
motorcycle was contraband, and that the warrantless
search therefore was justified. Id., at 498–499, 790 S. E. 2d,
at 617.
   We granted certiorari, 582 U. S. ___ (2017), and now
reverse.
                               II
  The Fourth Amendment provides in relevant part that
the “right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and
seizures, shall not be violated.” This case arises at the
intersection of two components of the Court’s Fourth
Amendment jurisprudence: the automobile exception to
the warrant requirement and the protection extended to
the curtilage of a home.
4                   COLLINS v. VIRGINIA

                      Opinion of the Court

                              A
                              1
   The Court has held that the search of an automobile can
be reasonable without a warrant. The Court first articu-
lated the so-called automobile exception in Carroll v.
United States, 267 U.S. 132 (1925). In that case, law
enforcement officers had probable cause to believe that a
car they observed traveling on the road contained illegal
liquor. They stopped and searched the car, discovered and
seized the illegal liquor, and arrested the occupants. Id.,
at 134–136. The Court upheld the warrantless search and
seizure, explaining that a “necessary difference” exists
between searching “a store, dwelling house or other struc-
ture” and searching “a ship, motor boat, wagon or automo-
bile” because a “vehicle can be quickly moved out of the
locality or jurisdiction in which the warrant must be
sought.” Id., at 153.
   The “ready mobility” of vehicles served as the core justi-
fication for the automobile exception for many years.
California v. Carney, 471 U.S. 386, 390 (1985) (citing, e.g.,
Cooper v. California, 386 U.S. 58, 59 (1967); Chambers v.
Maroney, 399 U.S. 42, 51–52 (1970)). Later cases then
introduced an additional rationale based on “the pervasive
regulation of vehicles capable of traveling on the public
highways.” Carney, 471 U.S., at 392. As the Court ex-
plained in South Dakota v. Opperman, 428 U.S. 364
(1976):
    “Automobiles, unlike homes, are subjected to perva-
    sive and continuing governmental regulation and con-
    trols, including periodic inspection and licensing re-
    quirements. As an everyday occurrence, police stop
    and examine vehicles when license plates or inspec-
    tion stickers have expired, or if other violations, such
    as exhaust fumes or excessive noise, are noted, or if
    headlights or other safety equipment are not in proper
                  Cite as: 584 U. S. ____ (2018)            5

                      Opinion of the Court

    working order.” Id., at 368.
  In announcing each of these two justifications, the Court
took care to emphasize that the rationales applied only to
automobiles and not to houses, and therefore supported
“treating automobiles differently from houses” as a consti-
tutional matter. Cady v. Dombrowski, 413 U.S. 433, 441
(1973).
  When these justifications for the automobile exception
“come into play,” officers may search an automobile with-
out having obtained a warrant so long as they have proba-
ble cause to do so. Carney, 471 U.S., at 392–393.
                               2
   Like the automobile exception, the Fourth Amendment’s
protection of curtilage has long been black letter law.
“[W]hen it comes to the Fourth Amendment, the home is
first among equals.” Florida v. Jardines, 569 U.S. 1, 6
(2013). “At the Amendment’s ‘very core’ stands ‘the right
of a man to retreat into his own home and there be free
from unreasonable governmental intrusion.’ ” Ibid. (quot-
ing Silverman v. United States, 365 U.S. 505, 511 (1961)).
To give full practical effect to that right, the Court consid-
ers curtilage—“the area ‘immediately surrounding and
associated with the home’ ”—to be “ ‘part of the home itself
for Fourth Amendment purposes.’ ” Jardines, 569 U.S., at
6 (quoting Oliver v. United States, 466 U.S. 170, 180
(1984)). “The protection afforded the curtilage is essentially
a protection of families and personal privacy in an area
intimately linked to the home, both physically and psycho-
logically, where privacy expectations are most height-
ened.” California v. Ciraolo, 476 U.S. 207, 212–213
(1986).
   When a law enforcement officer physically intrudes on
the curtilage to gather evidence, a search within the mean-
ing of the Fourth Amendment has occurred. Jardines, 569
U.S., at 11. Such conduct thus is presumptively unrea-
6                    COLLINS v. VIRGINIA

                      Opinion of the Court

sonable absent a warrant.
                              B
                              1
   With this background in mind, we turn to the applica-
tion of these doctrines in the instant case. As an initial
matter, we decide whether the part of the driveway where
Collins’ motorcycle was parked and subsequently searched
is curtilage.
   According to photographs in the record, the driveway
runs alongside the front lawn and up a few yards past the
front perimeter of the house. The top portion of the
driveway that sits behind the front perimeter of the house
is enclosed on two sides by a brick wall about the height of
a car and on a third side by the house. A side door pro-
vides direct access between this partially enclosed section
of the driveway and the house. A visitor endeavoring to
reach the front door of the house would have to walk
partway up the driveway, but would turn off before enter-
ing the enclosure and instead proceed up a set of steps
leading to the front porch. When Officer Rhodes searched
the motorcycle, it was parked inside this partially enclosed
top portion of the driveway that abuts the house.
   The “ ‘conception defining the curtilage’ is . . . familiar
enough that it is ‘easily understood from our daily experi-
ence.’ ” Jardines, 569 U.S., at 7 (quoting Oliver, 466 U.S.,
at 182, n. 12). Just like the front porch, side garden, or
area “outside the front window,” Jardines, 569 U.S., at 6,
the driveway enclosure where Officer Rhodes searched the
motorcycle constitutes “an area adjacent to the home and
‘to which the activity of home life extends,’ ” and so is
properly considered curtilage, id., at 7 (quoting Oliver, 466
U.S., at 182, n. 12).
                              2
    In physically intruding on the curtilage of Collins’ home
                    Cite as: 584 U. S. ____ (2018)                  7

                        Opinion of the Court

to search the motorcycle, Officer Rhodes not only invaded
Collins’ Fourth Amendment interest in the item searched,
i.e., the motorcycle, but also invaded Collins’ Fourth
Amendment interest in the curtilage of his home. The
question before the Court is whether the automobile ex-
ception justifies the invasion of the curtilage.2 The answer
is no.
   Applying the relevant legal principles to a slightly dif-
ferent factual scenario confirms that this is an easy case.
Imagine a motorcycle parked inside the living room of a
house, visible through a window to a passerby on the
street. Imagine further that an officer has probable cause
to believe that the motorcycle was involved in a traffic
infraction. Can the officer, acting without a warrant,
enter the house to search the motorcycle and confirm
whether it is the right one? Surely not.
   The reason is that the scope of the automobile exception
extends no further than the automobile itself. See, e.g.,
Pennsylvania v. Labron, 518 U.S. 938, 940 (1996) (per
curiam) (explaining that the automobile exception “per-
mits police to search the vehicle”); Wyoming v. Houghton,
526 U.S. 295, 300 (1999) (“[T]he Framers would have
regarded as reasonable (if there was probable cause) the
warrantless search of containers within an automobile”).
Virginia asks the Court to expand the scope of the auto-
mobile exception to permit police to invade any space
outside an automobile even if the Fourth Amendment
protects that space. Nothing in our case law, however,
suggests that the automobile exception gives an officer the
right to enter a home or its curtilage to access a vehicle
——————
  2 Helpfully, the parties have simplified matters somewhat by each

making a concession. Petitioner concedes “for purposes of this appeal”
that Officer Rhodes had probable cause to believe that the motorcycle
was the one that had eluded him, Brief for Petitioner 5, n. 3, and
Virginia concedes that “Officer Rhodes searched the motorcycle,” Brief
for Respondent 12.
8                    COLLINS v. VIRGINIA

                      Opinion of the Court

without a warrant. Expanding the scope of the automobile
exception in this way would both undervalue the core
Fourth Amendment protection afforded to the home and
its curtilage and “ ‘untether’ ” the automobile exception
“ ‘from the justifications underlying’ ” it. Riley v. Califor-
nia, 573 U. S. ___, ___ (2014) (slip op., at 10) (quoting
Arizona v. Gant, 556 U.S. 332, 343 (2009)).
    The Court already has declined to expand the scope of
other exceptions to the warrant requirement to permit
warrantless entry into the home. The reasoning behind
those decisions applies equally well in this context. For
instance, under the plain-view doctrine, “any valid war-
rantless seizure of incriminating evidence” requires that
the officer “have a lawful right of access to the object
itself.” Horton v. California, 496 U.S. 128, 136–137
(1990); see also id., at 137, n. 7 (“ ‘[E]ven where the object
is contraband, this Court has repeatedly stated and en-
forced the basic rule that the police may not enter and
make a warrantless seizure’ ”); G. M. Leasing Corp. v.
United States, 429 U.S. 338, 354 (1977) (“It is one thing to
seize without a warrant property resting in an open area
. . . , and it is quite another thing to effect a warrantless
seizure of property . . . situated on private premises to
which access is not otherwise available for the seizing
officer”). A plain-view seizure thus cannot be justified if it
is effectuated “by unlawful trespass.” Soldal v. Cook
County, 506 U.S. 56, 66 (1992). Had Officer Rhodes seen
illegal drugs through the window of Collins’ house, for
example, assuming no other warrant exception applied, he
could not have entered the house to seize them without
first obtaining a warrant.
    Similarly, it is a “settled rule that warrantless arrests in
public places are valid,” but, absent another exception
such as exigent circumstances, officers may not enter a
home to make an arrest without a warrant, even when
they have probable cause. Payton v. New York, 445 U. S.
                 Cite as: 584 U. S. ____ (2018)            9

                     Opinion of the Court

573, 587–590 (1980). That is because being “ ‘arrested in
the home involves not only the invasion attendant to all
arrests but also an invasion of the sanctity of the home.’ ”
Id., at 588–589 (quoting United States v. Reed, 572 F.2d
412, 423 (CA2 1978)). Likewise, searching a vehicle
parked in the curtilage involves not only the invasion of
the Fourth Amendment interest in the vehicle but also an
invasion of the sanctity of the curtilage.
   Just as an officer must have a lawful right of access to
any contraband he discovers in plain view in order to seize
it without a warrant, and just as an officer must have a
lawful right of access in order to arrest a person in his
home, so, too, an officer must have a lawful right of access
to a vehicle in order to search it pursuant to the automo-
bile exception. The automobile exception does not afford
the necessary lawful right of access to search a vehicle
parked within a home or its curtilage because it does not
justify an intrusion on a person’s separate and substantial
Fourth Amendment interest in his home and curtilage.
   As noted, the rationales underlying the automobile
exception are specific to the nature of a vehicle and the
ways in which it is distinct from a house. See Part II–A–1,
supra. The rationales thus take account only of the bal-
ance between the intrusion on an individual’s Fourth
Amendment interest in his vehicle and the governmental
interests in an expedient search of that vehicle; they do
not account for the distinct privacy interest in one’s home
or curtilage. To allow an officer to rely on the automobile
exception to gain entry into a house or its curtilage for the
purpose of conducting a vehicle search would unmoor the
exception from its justifications, render hollow the core
Fourth Amendment protection the Constitution extends to
the house and its curtilage, and transform what was
meant to be an exception into a tool with far broader
application. Indeed, its name alone should make all this
10                       COLLINS v. VIRGINIA

                          Opinion of the Court

clear enough: It is, after all, an exception for automobiles.3
——————
  3 The dissent concedes that “the degree of the intrusion on privacy” is

relevant in determining whether a warrant is required to search a
motor vehicle “located on private property.” Post, at 5–6 (opinion of
ALITO, J.). Yet it puzzlingly asserts that the “privacy interests at stake”
here are no greater than when a motor vehicle is searched “on public
streets.” Post, at 3–4. “An ordinary person of common sense,” post,
at 2, however, clearly would understand that the privacy interests at
stake in one’s private residential property are far greater than on a
public street. Contrary to the dissent’s suggestion, it is of no signifi-
cance that the motorcycle was parked just a “short walk up the drive-
way.” Ibid. The driveway was private, not public, property, and the
motorcycle was parked in the portion of the driveway beyond where a
neighbor would venture, in an area “intimately linked to the home, . . .
where privacy expectations are most heightened.” California v. Ciraolo,
476 U.S. 207, 213 (1986). Nor does it matter that Officer Rhodes
“did not damage any property,” post, at 2, for an officer’s care in con-
ducting a search does not change the character of the place being
searched. And, as we explain, see infra, at 13–14, it is not dispositive
that Officer Rhodes did not “observe anything along the way” to the
motorcycle “that he could not have seen from the street,” post, at 2.
Law enforcement officers need not “shield their eyes when passing by a
home on public thoroughfares,” Ciraolo, 476 U.S., at 213, but the
ability visually to observe an area protected by the Fourth Amendment
does not give officers the green light physically to intrude on it. See
Florida v. Jardines, 569 U.S. 1, 7–8 (2013). It certainly does not
permit an officer physically to intrude on curtilage, remove a tarp to
reveal license plate and vehicle identification numbers, and use those
numbers to confirm that the defendant committed a crime.
  The dissent also mistakenly relies on a law enacted by the First
Congress and mentioned in Carroll v. United States, 267 U.S. 132,
150–151 (1925), that authorized the warrantless search of vessels.
Post, at 4–5, n. 3. The dissent thinks it implicit in that statute that
“officers could cross private property such as wharves in order to reach
and board those vessels.” Ibid. Even if it were so that a police officer
could have entered a private wharf to search a vessel, that would not
prove he could enter the curtilage of a home to do so. To the contrary,
whereas the statute relied upon in Carroll authorized warrantless
searches of vessels, it expressly required warrants to search houses.
See 267 U.S., at 150–157; Act of July 31, 1789, §24, 1 Stat. 43. Here,
Officer Rhodes did not invade a private wharf to undertake a search; he
invaded the curtilage of a home.
                 Cite as: 584 U. S. ____ (2018)           11

                     Opinion of the Court

  Given the centrality of the Fourth Amendment interest
in the home and its curtilage and the disconnect between
that interest and the justifications behind the automobile
exception, we decline Virginia’s invitation to extend the
automobile exception to permit a warrantless intrusion on
a home or its curtilage.
                             III

                              A

  Virginia argues that this Court’s precedent indicates
that the automobile exception is a categorical one that
permits the warrantless search of a vehicle anytime,
anywhere, including in a home or curtilage. Specifically,
Virginia points to two decisions that it contends resolve
this case in its favor. Neither is dispositive or persuasive.
  First, Virginia invokes Scher v. United States, 305 U.S.
251 (1938). In that case, federal officers received a confi-
dential tip that a particular car would be transporting
bootleg liquor at a specified time and place. The officers
identified and followed the car until the driver “turned
into a garage a few feet back of his residence and within
the curtilage.” Id., at 253. As the driver exited his car, an
officer approached and stated that he had been informed
that the car was carrying contraband.              The driver
acknowledged that there was liquor in the trunk, and the
officer proceeded to open the trunk, find the liquor, arrest
the driver, and seize both the car and the liquor. Id., at
253–254. Although the officer did not have a search war-
rant, the Court upheld the officer’s actions as reasonable.
Id., at 255.
  Scher is inapposite. Whereas Collins’ motorcycle was
parked and unattended when Officer Rhodes intruded on
the curtilage to search it, the officers in Scher first en-
countered the vehicle when it was being driven on public
streets, approached the curtilage of the home only when
the driver turned into the garage, and searched the vehicle
12                  COLLINS v. VIRGINIA

                     Opinion of the Court

only after the driver admitted that it contained contra-
band. Scher by no means established a general rule that
the automobile exception permits officers to enter a home
or its curtilage absent a warrant. The Court’s brief analy-
sis referenced Carroll, but only in the context of observing
that, consistent with that case, the “officers properly could
have stopped” and searched the car “just before [petitioner]
entered the garage,” a proposition the petitioner did
“not seriously controvert.” Scher, 305 U.S., at 254–255.
The Court then explained that the officers did not lose
their ability to stop and search the car when it entered
“the open garage closely followed by the observing officer”
because “[n]o search was made of the garage.” Id., at 255.
It emphasized that “[e]xamination of the automobile ac-
companied an arrest, without objection and upon admis-
sion of probable guilt,” and cited two search-incident-to-
arrest cases. Ibid. (citing Agnello v. United States, 269
U.S. 20, 30 (1925); Wisniewski v. United States, 47 F.2d
825, 826 (CA6 1931)). Scher’s reasoning thus was both
case specific and imprecise, sounding in multiple doc-
trines, particularly, and perhaps most appropriately, hot
pursuit. The decision is best regarded as a factbound one,
and it certainly does not control this case.
   Second, Virginia points to Labron, 518 U.S. 938, where
the Court upheld under the automobile exception the
warrantless search of an individual’s pickup truck that
was parked in the driveway of his father-in-law’s farm-
house. Id., at 939–940; Commonwealth v. Kilgore, 544 Pa.
439, 444, 677 A.2d 311, 313 (1995). But Labron provides
scant support for Virginia’s position. Unlike in this case,
there was no indication that the individual who owned the
truck in Labron had any Fourth Amendment interest in
the farmhouse or its driveway, nor was there a determina-
tion that the driveway was curtilage.
                 Cite as: 584 U. S. ____ (2018)          13

                     Opinion of the Court

                              B
   Alternatively, Virginia urges the Court to adopt a more
limited rule regarding the intersection of the automobile
exception and the protection afforded to curtilage. Virginia
would prefer that the Court draw a bright line and hold
that the automobile exception does not permit warrantless
entry into “the physical threshold of a house or a similar
fixed, enclosed structure inside the curtilage like a gar-
age.” Brief for Respondent 46. Requiring officers to make
“case-by-case curtilage determinations,” Virginia reasons,
unnecessarily complicates matters and “raises the poten-
tial for confusion and . . . error.” Id., at 46–47 (internal
quotation marks omitted).
   The Court, though, has long been clear that curtilage is
afforded constitutional protection. See Oliver, 466 U.S.,
at 180. As a result, officers regularly assess whether an
area is curtilage before executing a search. Virginia pro-
vides no reason to conclude that this practice has proved
to be unadministrable, either generally or in this context.
Moreover, creating a carveout to the general rule that
curtilage receives Fourth Amendment protection, such
that certain types of curtilage would receive Fourth
Amendment protection only for some purposes but not for
others, seems far more likely to create confusion than does
uniform application of the Court’s doctrine.
   In addition, Virginia’s proposed rule rests on a mistaken
premise about the constitutional significance of visibility.
The ability to observe inside curtilage from a lawful van-
tage point is not the same as the right to enter curtilage
without a warrant for the purpose of conducting a search
to obtain information not otherwise accessible. Cf. Cir-
aolo, 476 U.S., at 213–214 (holding that “physically non-
intrusive” warrantless aerial observation of the curtilage
of a home did not violate the Fourth Amendment, and
could form the basis for probable cause to support a war-
rant to search the curtilage). So long as it is curtilage, a
14                   COLLINS v. VIRGINIA

                      Opinion of the Court

parking patio or carport into which an officer can see from
the street is no less entitled to protection from trespass
and a warrantless search than a fully enclosed garage.
  Finally, Virginia’s proposed bright-line rule automati-
cally would grant constitutional rights to those persons
with the financial means to afford residences with garages
in which to store their vehicles but deprive those persons
without such resources of any individualized consideration
as to whether the areas in which they store their vehicles
qualify as curtilage. See United States v. Ross, 456 U.S.
798, 822 (1982) (“[T]he most frail cottage in the kingdom is
absolutely entitled to the same guarantees of privacy as
the most majestic mansion”).
                             IV
   For the foregoing reasons, we conclude that the automo-
bile exception does not permit an officer without a warrant
to enter a home or its curtilage in order to search a vehicle
therein. We leave for resolution on remand whether Of-
ficer Rhodes’ warrantless intrusion on the curtilage of
Collins’ house may have been reasonable on a different
basis, such as the exigent circumstances exception to the
warrant requirement. The judgment of the Supreme
Court of Virginia is therefore reversed, and the case is
remanded for further proceedings not inconsistent with
this opinion.
                                              It is so ordered.
                 Cite as: 584 U. S. ____ (2018)           1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 16–1027
                         _________________


 RYAN AUSTIN COLLINS, PETITIONER v. VIRGINIA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       VIRGINIA

                        [May 29, 2018] 


   JUSTICE THOMAS, concurring.
   I join the Court’s opinion because it correctly resolves
the Fourth Amendment question in this case. Notably,
the only reason that Collins asked us to review this ques-
tion is because, if he can prove a violation of the Fourth
Amendment, our precedents require the Virginia courts to
apply the exclusionary rule and potentially suppress the
incriminating evidence against him. I write separately
because I have serious doubts about this Court’s authority
to impose that rule on the States. The assumption that
state courts must apply the federal exclusionary rule is
legally dubious, and many jurists have complained that it
encourages “distort[ions]” in substantive Fourth Amend-
ment law, Rakas v. Illinois, 439 U.S. 128, 157 (1978)
(White, J., dissenting); see also Coolidge v. New Hamp-
shire, 403 U.S. 443, 490 (1971) (Harlan, J., concurring);
Calabresi, The Exclusionary Rule, 26 Harv. J. L. & Pub.
Pol’y 111, 112 (2003).
   The Fourth Amendment, as relevant here, protects the
people from “unreasonable searches” of “their . . . houses.”
As a general rule, warrantless searches of the curtilage
violate this command. At the founding, curtilage was
considered part of the “hous[e]” itself. See 4 W. Black-
stone, Commentaries on the Laws of England 225
(1769) (“[T]he capital house protects and privileges all its
branches and appurtenants, if within the curtilage”). And
2                       COLLINS v. VIRGINIA

                        THOMAS, J., concurring

except in circumstances not present here, house searches
required a specific warrant. See W. Cuddihy, The Fourth
Amendment: Origins and Original Meaning 602–1791,
p. 743 (2009) (Cuddihy); Donahue, The Original Fourth
Amendment, 83 U. Chi. L. Rev. 1181, 1237–1240 (2016);
Davies, Recovering the Original Fourth Amendment, 98
Mich. L. Rev. 547, 643–646 (1999). A warrant was re-
quired even if the house was being searched for stolen
goods or contraband—objects that, unlike cars, are not
protected by the Fourth Amendment at all. Id., at 647–
650; see also Carroll v. United States, 267 U.S. 132, 150–
152 (1925) (Taft, C. J.) (discussing founding-era evidence
that a search warrant was required when stolen goods and
contraband were “concealed in a dwelling house” but not
when they were “in course of transportation and concealed
in a movable vessel”). Accordingly, the police acted “un-
reasonabl[y]” when they searched the curtilage of Collins’
house without a warrant.1
   While those who ratified the Fourth and Fourteenth
Amendments would agree that a constitutional violation
occurred here, they would be deeply confused about the
posture of this case and the remedy that Collins is seek-
ing. Historically, the only remedies for unconstitutional
searches and seizures were “tort suits” and “self-help.”
Utah v. Strieff, 579 U. S. ___, ___ (2016) (slip op., at 4).
The exclusionary rule—the practice of deterring illegal
searches and seizures by suppressing evidence at criminal
trials—did not exist. No such rule existed in “Roman Law,
Napoleonic Law or even the Common Law of England.”
Burger, Who Will Watch the Watchman? 14 Am. U.
L. Rev. 1 (1964). And this Court did not adopt the federal
——————
  1 Collins did not live at the house; he merely stayed there with his

girlfriend several times a week. But Virginia does not contest Collins’
assertion that the house is his, so I agree with the Court that Virginia
has forfeited any argument to the contrary. See ante, at 2, n. 1; United
States v. Jones, 565 U.S. 400, 404, n. 2 (2012).
                  Cite as: 584 U. S. ____ (2018)            3

                     THOMAS, J., concurring

exclusionary rule until the 20th century. See Weeks v.
United States, 232 U.S. 383 (1914). As late as 1949,
nearly two-thirds of the States did not have an exclusion-
ary rule. See Wolf v. Colorado, 338 U.S. 25, 29 (1949).
Those States, as then-Judge Cardozo famously explained,
did not understand the logic of a rule that allowed “[t]he
criminal . . . to go free because the constable has blun-
dered.” People v. Defore, 242 N.Y. 13, 21, 150 N.E. 585,
587 (1926).
   The Founders would not have understood the logic of
the exclusionary rule either. Historically, if evidence was
relevant and reliable, its admissibility did not “depend
upon the lawfulness or unlawfulness of the mode, by
which it [was] obtained.” United States v. The La Jeune
Eugenie, 26 F. Cas. 832, 843 (No. 15, 551) (CC Mass. 1822)
(Story, J.); accord, 1 S. Greenleaf, Evidence §254a,
pp. 825–826 (14th ed. 1883) (“[T]hat . . . subjects of evi-
dence may have been . . . unlawfully obtained . . . is no
valid objection to their admissibility if they are pertinent
to the issue”); 4 J. Wigmore, Evidence §2183, p. 626 (2d ed.
1923) (“[I]t has long been established that the admissibil-
ity of evidence is not affected by the illegality of the means
through which the party has been enabled to obtain the
evidence” (emphasis deleted)). And the common law some-
times reflected the inverse of the exclusionary rule: The
fact that someone turned out to be guilty could justify an
illegal seizure. See Gelston v. Hoyt, 3 Wheat. 246, 310
(1818) (Story, J.) (“At common law, any person may at his
peril, seize for a forfeiture to the government; and if the
government adopt his seizure, and the property is con-
demned, he will be completely justified”); 2 W. Hawkins,
Pleas of the Crown 77 (1721) (“And where a Man arrests
another, who is actually guilty of the Crime for which he is
arrested, . . . he needs not in justifying it, set forth any
special Cause of his Suspicion”).
   Despite this history, the Court concluded in Mapp v.
4                        COLLINS v. VIRGINIA

                         THOMAS, J., concurring

Ohio, 367 U.S. 643 (1961), that the States must apply the
federal exclusionary rule in their own courts. Id., at 655.2
Mapp suggested that the exclusionary rule was required
by the Constitution itself. See, e.g., id., at 657 (“[T]he
exclusionary rule is an essential part of both the Fourth
and Fourteenth Amendments”); id., at 655 (“[E]vidence
obtained by searches and seizures in violation of the Con-
stitution is, by that same authority, inadmissible in a
state court”); id., at 655–656 (“[I]t was . . . constitutionally
necessary that the exclusion doctrine—an essential part of
the right to privacy—be also insisted upon”).3 But that
suggestion could not withstand even the slightest scrutiny.
The exclusionary rule appears nowhere in the Constitu-
tion, postdates the founding by more than a century, and
contradicts several longstanding principles of the common
law. See supra, at 2–3; Cuddihy 759–760; Amar, Fourth
Amendment First Principles, 107 Harv. L. Rev. 757, 786
(1994); Kaplan, The Limits of the Exclusionary Rule, 26

——————
   2 Twelve years before Mapp, the Court declined to apply the federal

exclusionary rule to the States. See Wolf v. Colorado, 338 U.S. 25
(1949). Wolf denied that the Constitution requires the exclusionary
rule, since “most of the English-speaking world” does not apply that
rule and alternatives such as civil suits and internal police discipline do
not “fal[l] below the minimal standards assured by the Due Process
Clause.” Id., at 29, 31. In Mapp, the Court overruled Wolf and applied
the exclusionary rule to the States, even though no party had briefed or
argued that question. See 367 U.S., at 672–674, and nn. 4–6 (Harlan,
J., dissenting); Stewart, The Road to Mapp v. Ohio and Beyond: The
Origins, Development and Future of the Exclusionary Rule, 83 Colum.
L. Rev. 1365, 1368 (1983).
   3 Justice Black, the essential fifth vote in Mapp, did not agree that

the Fourth Amendment contains an exclusionary rule. See 367 U.S.,
at 661–662 (concurring opinion) (“[T]he Fourth Amendment does not
itself contain any provision expressly precluding the use of such evi-
dence, and I am extremely doubtful that such a provision could prop-
erly be inferred”). But he concluded that, when the police seize private
papers, suppression is required by a combination of the Fourth and
Fifth Amendments. See id., at 662–666.
                      Cite as: 584 U. S. ____ (2018)                       5

                          THOMAS, J., concurring

Stan. L. Rev. 1027, 1030–1031 (1974).
    Recognizing this, the Court has since rejected Mapp’s
“ ‘[e]xpansive dicta’ ” and clarified that the exclusionary
rule is not required by the Constitution. Davis v. United
States, 564 U.S. 229, 237 (2011) (quoting Hudson v. Mich-
igan, 547 U.S. 586, 591 (2006)). Suppression, this Court
has explained, is not “a personal constitutional right.”
United States v. Calandra, 414 U.S. 338, 348 (1974);
accord, Stone v. Powell, 428 U.S. 465, 486 (1976). The
Fourth Amendment “says nothing about suppressing
evidence,” Davis, supra, at 236, and a prosecutor’s “use of
fruits of a past unlawful search or seizure ‘work[s] no new
Fourth Amendment wrong,’ ” United States v. Leon, 468
U.S. 897, 906 (1984) (quoting Calandra, supra, at 354).4
Instead, the exclusionary rule is a “judicially created”
doctrine that is “prudential rather than constitutionally
mandated.” Pennsylvania Bd. of Probation and Parole v.
Scott, 524 U.S. 357, 363 (1998); accord, Herring v. United
States, 555 U.S. 135, 139 (2009); Arizona v. Evans, 514
U.S. 1, 10 (1995); United States v. Janis, 428 U.S. 433,
459–460 (1976).5
——————
   4 The exclusionary rule is not required by the Due Process Clause

either. Given its nonexistent historical foundation, the exclusionary
rule cannot be a “settled usag[e] and mod[e] of proceeding existing in
the common and statute law of England, before the emigration of our
ancestors.” Murray’s Lessee v. Hoboken Land & Improvement Co., 18
How. 272, 277 (1856). And the rule “has ‘no bearing on . . . the fairness
of the trial.’ ” Desist v. United States, 394 U.S. 244, 254, n. 24 (1969).
If anything, the exclusionary rule itself “ ‘offends basic concepts of the
criminal justice system’ ” and exacts a “ ‘costly toll upon truth-seeking.’ ”
Herring v. United States, 555 U.S. 135, 141 (2009). “The [excluded]
evidence is likely to be the most reliable that could possibly be obtained
[and thus] exclusion rather than admission creates the danger of a
verdict erroneous on the true facts.” H. Friendly, Benchmarks 260
(1967).
   5 These statements cannot be dismissed as mere dicta. Cf. Dickerson

v. United States, 530 U.S. 428, 438–441, and n. 2 (2000) (constitution-
alizing the rule announced in Miranda v. Arizona, 384 U.S. 436 (1966),
6                       COLLINS v. VIRGINIA

                        THOMAS, J., concurring

   Although the exclusionary rule is not part of the Consti-
tution, this Court has continued to describe it as “federal
law” and assume that it applies to the States. Evans,
supra; Massachusetts v. Sheppard, 468 U.S. 981, 991
(1984). Yet the Court has never attempted to justify this
assumption. If the exclusionary rule is federal law, but is
not grounded in the Constitution or a federal statute, then
it must be federal common law. See Monaghan, Foreword:
Constitutional Common Law, 89 Harv. L. Rev. 1, 10
(1975). As federal common law, however, the exclusionary
rule cannot bind the States.
   Federal law trumps state law only by virtue of the Su-
premacy Clause, which makes the “Constitution, and the
Laws of the United States which shall be made in Pursu-
ance thereof; and all Treaties . . . the supreme Law of the
Land,” Art. VI, cl. 2. When the Supremacy Clause refers
to “[t]he Laws of the United States made in Pursuance [of
the Constitution],” it means federal statutes, not federal
common law. Ramsey, The Supremacy Clause, Original
Meaning, and Modern Law, 74 Ohio St. L. J. 559, 572–599
(2013) (Ramsey); Clark, Separation of Powers as a Safe-
guard of Federalism, 79 Texas L. Rev. 1321, 1334–1336,
1338–1367 (2001) (Clark); see also Gibbons v. Ogden, 9
Wheat. 1, 211 (1824) (Marshall, C. J.) (“The appropriate
application of that part of the clause which confers . . .
supremacy on laws . . . is to . . . the laws of Congress, made
in pursuance of the constitution”); Hart, The Relations

——————
despite earlier precedents to the contrary). The nonconstitutional
status of the exclusionary rule is why this Court held in Stone v.
Powell, 428 U.S. 465, 482–495 (1976), that violations are not cogniza-
ble on federal habeas review. Cf. Dickerson, supra, at 439 n. 3. And
the nonconstitutional status of the rule is why this Court has created
more than a dozen exceptions to it, which apply even when the Fourth
Amendment is concededly violated. See United States v. Weaver, 808
F.3d 26, 49 (CADC 2015) (Henderson, J., dissenting) (collecting cases);
cf. Dickerson, supra, at 441.
                 Cite as: 584 U. S. ____ (2018)            7

                    THOMAS, J., concurring

Between State and Federal Law, 54 Colum. L. Rev. 489,
500 (1954) (“[T]he supremacy clause is limited to those
‘Laws’ of the United States which are passed by Congress
pursuant to the Constitution”). By referencing laws “made
in Pursuance” of the Constitution, the Supremacy Clause
incorporates the requirements of Article I, which force
Congress to stay within its enumerated powers, §8, and
follow the cumbersome procedures for enacting federal
legislation, §7. See Wyeth v. Levine, 555 U.S. 555, 585–
587 (2009) (THOMAS, J., concurring in judgment); 3 J.
Story, Commentaries on the Constitution of the United
States §1831, pp. 693–694 (1833); Clark 1334. Those
procedures—especially the requirement that bills pass the
Senate, where the States are represented equally and
Senators were originally elected by state legislatures—
safeguard federalism by making federal legislation more
difficult to pass and more responsive to state interests.
See Ramsey 565; Clark 1342–1343. Federal common law
bypasses these procedures and would not have been con-
sidered the kind of “la[w]” that can bind the States under
the Supremacy Clause. See Ramsey 564–565, 568, 574,
581; Jay, Origins of Federal Common Law: Part Two, 133
U. Pa. L. Rev. 1231, 1275 (1985).
   True, this Court, without citing the Supremacy Clause,
has recognized several “enclaves of federal judge-made law
which bind the States.” Banco Nacional de Cuba v. Sab-
batino, 376 U.S. 398, 426 (1964); see, e.g., id., at 427–428
(foreign affairs); Hinderlider v. La Plata River & Cherry
Creek Ditch Co., 304 U.S. 92, 110 (1938) (disputes be-
tween States); Garrett v. Moore-McCormack Co., 317 U.S.
239, 245 (1942) (admiralty); Clearfield Trust Co. v. United
States, 318 U.S. 363, 366 (1943) (certain rights and obli-
gations of the United States); Textile Workers v. Lincoln
Mills of Ala., 353 U.S. 448, 456–457 (1957) (aspects of
federal labor law). To the extent these enclaves are dele-
gations of lawmaking authority from the Constitution or a
8                   COLLINS v. VIRGINIA

                    THOMAS, J., concurring

federal statute, they do not conflict with the original
meaning of the Supremacy Clause (though they might be
illegitimate for other reasons). See Ramsey 568–569;
Grano, Prophylactic Rules in Criminal Procedure: A Ques-
tion of Article III Legitimacy, 80 Nw. U. L. Rev. 100, 131–
132 (1985). To the extent these enclaves are not rooted in
the Constitution or a statute, their pre-emptive force is
questionable. But that is why this Court has “limited”
them to a “ ‘few’ ” “narrow areas” where “the authority and
duties of the United States as sovereign are intimately
involved” or where “the interstate or international nature
of the controversy makes it inappropriate for state law to
control.” Texas Industries, Inc. v. Radcliff Materials, Inc.,
451 U.S. 630, 640–641 (1981) (quoting Wheeldin v.
Wheeler, 373 U.S. 647, 651 (1963)). Outside these narrow
enclaves, the general rule is that “[t]here is no federal
general common law” and “[e]xcept in matters governed by
the Federal Constitution or by Acts of Congress, the law to
be applied in any case is the law of the State.” Erie R. Co.
v. Tompkins, 304 U.S. 64, 78 (1938).
   These precedents do not support requiring the States to
apply the exclusionary rule. As explained, the exclusion-
ary rule is not rooted in the Constitution or a federal
statute. This Court has repeatedly rejected the idea that
the rule is in the Fourth and Fourteenth Amendments,
expressly or implicitly. See Davis, 564 U.S., at 236; Leon,
468 U.S., at 905–906; cf. Ziglar v. Abbasi, 582 U. S. ___,
___ (2017) (slip op., at 11) (explaining that reading implied
remedies into the Constitution is “a ‘disfavored’ judicial
activity”). And the exclusionary rule does not implicate
any of the special enclaves of federal common law. It does
not govern the sovereign duties of the United States or
disputes of an interstate or international character. In-
stead, the rule governs the methods that state police
officers use to solve crime and the procedures that state
courts use at criminal trials—subjects that the Federal
                      Cite as: 584 U. S. ____ (2018)                       9

                          THOMAS, J., concurring

Government generally has no power to regulate. See
United States v. Morrison, 529 U.S. 598, 618 (2000) (ex-
plaining that “[t]he regulation” and “vindication” of intra-
state crime “has always been the province of the States”);
Smith v. Phillips, 455 U.S. 209, 221 (1982) (“Federal
courts hold no supervisory authority over state judicial
proceedings”). These are not areas where federal common
law can bind the States.6
                         *    *    *
  In sum, I am skeptical of this Court’s authority to im-
pose the exclusionary rule on the States. We have not yet
revisited that question in light of our modern precedents,
which reject Mapp’s essential premise that the exclusion-
ary rule is required by the Constitution. We should do so.




——————
  6 Of course, the States are free to adopt their own exclusionary rules

as a matter of state law. But nothing in the Federal Constitution
requires them to do so. Even assuming the Constitution requires
particular state-law remedies for federal constitutional violations, it
does not require the exclusionary rule. The “sole purpose” of the
exclusionary rule is “to deter future Fourth Amendment violations”; it
does not “ ‘redress’ ” or “ ‘repair’ ” past ones. Davis v. United States, 564
U.S. 229, 236–237 (2011). This Court has noted the lack of evidence
supporting its deterrent effect, see United States v. Janis, 428 U.S.
433, 450, n. 22 (1976), and this Court has recognized the effectiveness
of alternative deterrents such as state tort law, state criminal law,
internal police discipline, and suits under 42 U.S. C. §1983, see Hud-
son v. Michigan, 547 U.S. 586, 597–599 (2006).
                    Cite as: 584 U. S. ____ (2018)                   1

                         ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                             _________________

                             No. 16–1027
                             _________________


 RYAN AUSTIN COLLINS, PETITIONER v. VIRGINIA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       VIRGINIA

                            [May 29, 2018] 


   JUSTICE ALITO, dissenting.
   The Fourth Amendment prohibits “unreasonable”
searches. What the police did in this case was entirely
reasonable. The Court’s decision is not.
   On the day in question, Officer David Rhodes was stand-
ing at the curb of a house where petitioner, Ryan Austin
Collins, stayed a couple of nights a week with his girl-
friend. From his vantage point on the street, Rhodes saw
an object covered with a tarp in the driveway, just a car’s
length or two from the curb. It is undisputed that Rhodes
had probable cause to believe that the object under the
tarp was a motorcycle that had been involved a few
months earlier in a dangerous highway chase, eluding the
police at speeds in excess of 140 mph. See Tr. of Oral Arg.
22; App. to Pet. for Cert. 67. Rhodes also had probable
cause to believe that petitioner had been operating the
motorcycle1 and that a search of the motorcycle would
provide evidence that the motorcycle had been stolen.2
   If the motorcycle had been parked at the curb, instead of
in the driveway, it is undisputed that Rhodes could have
——————
  1 Petitioner had a photo on his Facebook profile of a motorcycle that

resembled the unusual motorcycle involved in the prior highway chase.
See ante, at 1–2 (majority opinion).
  2 Rhodes suspected the motorcycle was stolen based on a conversation

he had with the man who had sold the motorcycle to petitioner. See
App. 57–58.
2                  COLLINS v. VIRGINIA

                     ALITO, J., dissenting

searched it without obtaining a warrant. See Tr. of Oral
Arg. 9; Reply Brief 1. Nearly a century ago, this Court
held that officers with probable cause may search a motor
vehicle without obtaining a warrant. Carroll v. United
States, 267 U.S. 132, 153, 155–156 (1925). The principal
rationale for this so-called automobile or motor-vehicle
exception to the warrant requirement is the risk that the
vehicle will be moved during the time it takes to obtain a
warrant. Id., at 153; California v. Carney, 471 U.S. 386,
390–391 (1985). We have also observed that the owner of
an automobile has a diminished expectation of privacy in
its contents. Id., at 391–393.
   So why does the Court come to the conclusion that
Officer Rhodes needed a warrant in this case? Because, in
order to reach the motorcycle, he had to walk 30 feet or so
up the driveway of the house rented by petitioner’s girl-
friend, and by doing that, Rhodes invaded the home’s
“curtilage.” Ante, at 6–7. The Court does not dispute that
the motorcycle, when parked in the driveway, was just as
mobile as it would have been had it been parked at the
curb. Nor does the Court claim that Officer Rhodes’s short
walk up the driveway did petitioner or his girlfriend any
harm. Rhodes did not damage any property or observe
anything along the way that he could not have seen from
the street. But, the Court insists, Rhodes could not enter
the driveway without a warrant, and therefore his search
of the motorcycle was unreasonable and the evidence
obtained in that search must be suppressed.
   An ordinary person of common sense would react to the
Court’s decision the way Mr. Bumble famously responded
when told about a legal rule that did not comport with the
reality of everyday life. If that is the law, he exclaimed,
“the law is a ass—a idiot.” C. Dickens, Oliver Twist 277
(1867).
   The Fourth Amendment is neither an “ass” nor an “idiot.”
Its hallmark is reasonableness, and the Court’s strikingly
                  Cite as: 584 U. S. ____ (2018)            3

                      ALITO, J., dissenting

unreasonable decision is based on a misunderstanding of
Fourth Amendment basics.
   The Fourth Amendment protects “[t]he right of the
people to be secure in their persons, houses, papers, and
effects.” A “house,” for Fourth Amendment purposes, is
not limited to the structure in which a person lives, but by
the same token, it also does not include all the real property
surrounding a dwelling. See, e.g., Florida v. Jardines, 569
U.S. 1, 6 (2013); United States v. Dunn, 480 U.S. 294,
300–301 (1987). Instead, a person’s “house” encompasses
the dwelling and a circumscribed area of surrounding land
that is given the name “curtilage.” Oliver v. United States,
466 U.S. 170, 180 (1984). Land outside the curtilage is
called an “open field,” and a search conducted in that area
is not considered a search of a “house” and is therefore not
governed by the Fourth Amendment. Ibid. Ascertaining
the boundaries of the curtilage thus determines only
whether a search is governed by the Fourth Amendment.
The concept plays no other role in Fourth Amendment
analysis.
   In this case, there is no dispute that the search of the
motorcycle was governed by the Fourth Amendment, and
therefore whether or not it occurred within the curtilage is
not of any direct importance. The question before us is not
whether there was a Fourth Amendment search but
whether the search was reasonable. And the only possible
argument as to why it might not be reasonable concerns
the need for a warrant. For nearly a century, however, it
has been well established that officers do not need a war-
rant to search a motor vehicle on public streets so long as
they have probable cause. Carroll, supra, at 153, 156; see
also, e.g., Pennsylvania v. Labron, 518 U.S. 938, 940
(1996) (per curiam); Carney, supra, at 394; South Dakota
v. Opperman, 428 U.S. 364, 367–368 (1976); Chambers v.
Maroney, 399 U.S. 42, 50–51 (1970). Thus, the issue here
is whether there is any good reason why this same rule
4                      COLLINS v. VIRGINIA

                         ALITO, J., dissenting

should not apply when the vehicle is parked in plain view
in a driveway just a few feet from the street.
   In considering that question, we should ask whether the
reasons for the “automobile exception” are any less valid
in this new situation. Is the vehicle parked in the drive-
way any less mobile? Are any greater privacy interests at
stake? If the answer to those questions is “no,” then the
automobile exception should apply. And here, the answer
to each question is emphatically “no.” The tarp-covered
motorcycle parked in the driveway could have been uncov-
ered and ridden away in a matter of seconds. And Officer
Rhodes’s brief walk up the driveway impaired no real
privacy interests.
   In this case, the Court uses the curtilage concept in a way
that is contrary to our decisions regarding other, exigency-
based exceptions to the warrant requirement. Take, for
example, the “emergency aid” exception. See Brigham
City v. Stuart, 547 U.S. 398 (2006). When officers reason-
ably believe that a person inside a dwelling has urgent
need of assistance, they may cross the curtilage and enter
the building without first obtaining a warrant. Id., at
403–404. The same is true when officers reasonably be-
lieve that a person in a dwelling is destroying evidence.
See Kentucky v. King, 563 U.S. 452, 460 (2011). In both of
those situations, we ask whether “ ‘the exigencies of the
situation’ make the needs of law enforcement so compel-
ling that the warrantless search is objectively reasonable.”
Brigham City, supra, at 403 (quoting Mincey v. Arizona,
437 U.S. 385, 394 (1978)). We have not held that the need
to cross the curtilage independently necessitates a war-
rant, and there is no good reason to apply a different rule
here.3
——————
  3 Indeed, I believe that the First Congress implicitly made the same

judgment in enacting the statute on which Carroll v. United States, 267
U.S. 132 (1925), relied when the motor-vehicle exception was first
                     Cite as: 584 U. S. ____ (2018)                    5

                          ALITO, J., dissenting

   It is no answer to this argument that the emergency-aid
and destruction-of-evidence exceptions require an inquiry
into the practicality of obtaining a warrant in the particu-
lar circumstances of the case. Our precedents firmly
establish that the motor-vehicle exception, unlike these
other exceptions, “has no separate exigency requirement.”
Maryland v. Dyson, 527 U.S. 465, 466–467 (1999) (per
curiam). It is settled that the mobility of a motor vehicle
categorically obviates any need to engage in such a case-
specific inquiry. Requiring such an inquiry here would
mark a substantial alteration of settled Fourth Amend-
ment law.
   This does not mean, however, that a warrant is never
needed when officers have probable cause to search a
motor vehicle, no matter where the vehicle is located.
While a case-specific inquiry regarding exigency would be
inconsistent with the rationale of the motor-vehicle excep-
tion, a case-specific inquiry regarding the degree of intru-
sion on privacy is entirely appropriate when the motor
vehicle to be searched is located on private property. After
all, the ultimate inquiry under the Fourth Amendment is
——————
recognized. Since the First Congress sent the Bill of Rights to the
States for ratification, we have often looked to laws enacted by that
Congress as evidence of the original understanding of the meaning of
those Amendments. See, e.g., id., at 150–151; Town of Greece v. Gallo-
way, 572 U. S. ___, ___–___ (2014) (slip op., at 7–8); United States v.
Villamonte-Marquez, 462 U.S. 579, 585–586 (1983); United States v.
Ramsey, 431 U.S. 606, 616–617 (1977). Carroll itself noted that the
First Congress enacted a law authorizing officers to search vessels
without a warrant. 267 U.S., at 150–151. Although this statute did
not expressly state that these officers could cross private property such
as wharves in order to reach and board those vessels, I think that was
implicit. Otherwise, the statute would very often have been ineffective.
And when Congress later enacted similar laws, it made this authoriza-
tion express. See, e.g., An Act Further to Prevent Smuggling and for
Other Purposes, §5, 14 Stat. 179. For this reason, Officer Rhodes’s
conduct in this case is consistent with the original understanding of the
Fourth Amendment, as explicated in Carroll.
6                   COLLINS v. VIRGINIA

                     ALITO, J., dissenting

whether a search is reasonable, and that inquiry often
turns on the degree of the intrusion on privacy. Thus,
contrary to the opinion of the Court, an affirmance in this
case would not mean that officers could perform a war-
rantless search if a motorcycle were located inside a house.
See ante, at 7. In that situation, the intrusion on privacy
would be far greater than in the present case, where the
real effect, if any, is negligible.
  I would affirm the decision below and therefore respect-
fully dissent.